DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the appeal brief filed on January 25, 2022, PROSECUTION IS HEREBY REOPENED.  
The rejections set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37.  The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal.  If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/Walter D. Griffin/               Supervisory Patent Examiner, Art Unit 1774                                                                                                                                                                                         
____________________________________________________________________________
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a system for collecting a stream of product”, “a first system for feeding with  reaction medium”, “a second system for feeding with reaction medium”, “a system for feeding with regeneration stream”, “a system for collecting a stream of gases stream resulting from the regeneration” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim 1 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12, 14-17, 22, and 24-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, Claim 1 recites “A plant for the manufacture of tetrafluoropropene, comprising at least one gas-phase fluorination reactor comprising a bed of fluorination catalyst, said gas-phase fluorination reactor being configured in order to be fed alternately by: …”. It is unclear whether the structures listed after the phrase “said gas-phase fluorination reactor being configured in order to be fed alternately by” are required parts of the claimed plant. Also, it is unclear if the at least one gas-phase fluorination reactor in line 2 of Claim 1 is related to or is the same as the at least one first and second catalytic fluorination reactors in lines 9 and 10 of claim 1. Also, claim 1 recites “the first reactor” and “the second reactor”. It is unclear if the first and second reactor are the same as “at least one first fluorination reactor” and “at least one second fluorination reactor” which are previously recited.
Regarding Claim 5, Claim 5 refers to a plurality of reactors (2 or more) but claim 1 specifically refers to at least one first catalytic fluorination reactor and at least one second catalytic fluorination reactor. It is unclear whether these plurality of reactors in claim 5 relate to the at least one first or the at least one second reactors of claim 1 or both.
Regarding Claim 6, it is unclear how many reactors are referred to in claim 6. 
Regarding Claim 7, Claim 7 recites the limitation "the reactor" in Claim 1.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if “the reactor” in claim 7 refers to the at least first catalytic fluorination reactor and/or the at least catalytic fluorination second reactor.
Regarding Claim 10, since claim 10 is adding a unit to the plant of claim 1, it should use the language “further comprising”. Also, it is unclear whether the system for feeding in claim 10 is part of the claimed structure since it follows the “configured in order to be fed by” language.
Regarding Claim 11, Claim 11 refers to “a preliminary fluorination reactor”. It is not clear whether this reactor is the same as the first reactor of claim 1 or is in addition to the reactors of claim 1. Again, “further comprising” language might be appropriate here.
Regarding Claim 14, 15, 16, and 17, each claim recites “the first system for feeding with reaction stream” and/or “the second system for feeding with reaction stream”. There is insufficient antecedent basis for this limitation in the claim. Claim 1 recites “the first system for feeding with reaction medium” and “the second system for feeding with reaction medium”.
Regarding Claim 22, the phrase ""the ratio of Mg/Cr or Zn/Cr" renders the claim indefinite because the basis for the ratio (mass, volume, etc.) is not specified.  See MPEP § 2173.05(d).
Regarding Claim 25, Claim 25, recites “the second reactors” and “at least two second reactors” in Claim 1. There is insufficient antecedent basis for this limitation in the claim. Claim 1 recites “at least one second catalytic fluorination reactor”.
Claims 2-12, 14-17, 22, and 24-26 directly or indirectly depend on Claim 1.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Regarding Claim 4, Claim 1 recites “at least one first catalytic fluorination reactor” and “at least one second catalytic fluorination reactor” while Claim 4 recites “a single reactor” but claim 1 requires at least two reactors. Therefore, claim 4 does not further limit claim 1.

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-12, 14-17, 22, and 24-26 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, or 35 U.S.C. 112 (d) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 1, the closest prior art, Blake et al. (US Patent No. 5,334,784) discloses the claimed plant for the manufacture of tetrafluoropropene (Column 1, Lines 9-13, Figure 1, numeral 16 – HF, 22-chlorinated alkanes or chlorinated olefins, A, B, DP, 12, 20, 10, 12, 14, 134a HCl as first collecting pipe and numeral 16 – HF –as second collecting pipe and Column 2, Lines 12-18, Column 2, Line 60-Column 3, Line 19 and Column 11, Phase I - no oxygen is used in first mode). However, Blake et al. does not disclose that the system also comprising an intermediate collecting system connected at the outlet of the second reactor, a first system for feeding with reaction medium configured in order to feed the first reactor, this being itself fed by the intermediate collecting system, and a system for collecting a stream of gases stream resulting from the regeneration.
Another prior art, Snuggs et al. (US Patent No. 2,773,014) discloses an improved catalytic reforming system employing a platinum type catalyst which enabled the production of larger yields of reformed naphtha product of given octane number (or substantially increased octane number for a given yield) than is obtainable by prior platforming methods, wherein the system also contained means for regenerating and rejuvenating platinum type catalysts so that the system could operate continuously for a much longer period of time without undue decline (or rate of decline) in catalyst activity or selectivity. The regeneration and rejuvenation means of the system contain an upper regeneration gas line with connections to the tops of four reactors. This regeneration system that Snuggs is able to achieve the objective of producing high yields of reformed naphtha while also preserving the catalytic activity of its platinum catalysts (Figure, numerals 20, 25, 32, 36, 33, 34, 13 and Abstract). There is no reason to combine the teachings of Blake and Snuggs. There is no teaching or disclosure in Snuggs which suggests that its regeneration system can effectively remove water from gaseous HF. Accordingly, those skilled in the art would have been led to expect that if the proposed modification would have been performed, the resulting reactor system would resemble the following reactor system.
Claims 2-12, 14-17, 22, and 24-26 directly or indirectly depend on Claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY-TRAM NGUYEN whose telephone number is (571)270-3167. The examiner can normally be reached M-W, 7:00am - 3pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUY TRAM NGUYEN/Examiner, Art Unit 1774